Exhibit 10.15

 

GLOBAL EAGLE ENTERTAINMENT INC.
2016 INDUCEMENT AND RETENTION STOCK PLAN FOR EMC EMPLOYEES

RESTRICTED STOCK UNIT GRANT NOTICE

 

Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
pursuant to its 2016 Inducement and Retention Stock Plan for EMC Employees (as
amended from time to time, the “Plan”), hereby grants to the participant (the
“Participant”) identified in this grant notice (this “Grant Notice”) an award
(the “Award”) consisting of that number of restricted stock units (“Restricted
Stock Units” or “RSUs”) identified in this Grant Notice. This Award is subject
to all of the terms and conditions set forth herein and in the Restricted Stock
Unit Award Agreement (the “Agreement”) and the Plan (collectively, the “Award
Documents”), both of which are attached hereto and incorporated herein in their
entirety. This Award is contingent upon the closing of the acquisition by the
Company (the “Acquisition”) of EMC Intermediate, LLC pursuant to the Interest
Purchase Agreement, dated May 9, 2016, by and between the Company and EMC
Acquisition Holdings, LLC. IF THE CLOSING OF THE ACQUISITION DOES NOT OCCUR,
THIS AWARD, THE GRANT NOTICE AND THE AGREEMENT SHALL BE NULL AND VOID.

 

Participant:

Abel Avellan

 

 

Grant Date:

July 27, 2016

 

 

Vesting Commencement Date:

July 27, 2016

 

 

RSUs:

275,000

 

 

Vesting Schedule:

Subject to Sections 4 and 7 of the Agreement, the RSUs will vest in equal annual
installments on the first (1st), second (2nd) and third (3rd) anniversaries of
the Vesting Commencement Date.

 

Additional Terms / Acknowledgements: The Participant acknowledges receipt of the
Award Documents and the Plan, and understands and agrees to the terms set forth
in the Award Documents. The Participant acknowledges that he is accepting the
Award by electronic means and that such electronic acceptance constitutes the
Participant’s agreement to be bound by all of the terms and conditions of the
Award Documents. By accepting the Award, the Participant consents to receive any
documents related to participation in the Plan and the Award by electronic
delivery and to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company. The Participant also acknowledges that this Grant Notice must be
returned to the Company (including through electronic means). The Participant
further acknowledges that as of the Grant Date, the Award Documents set forth
the entire understanding between the Participant and the Company regarding the
acquisition of Shares and supersede all prior oral and written agreements on
that subject with the exception of the following agreements only, if any: the
Participant’s Employment Agreement (as defined in the Agreement).

 

 

ATTACHMENTS:

I.            Restricted Stock Unit Award Agreement

 

II.        2016 Inducement and Retention Stock Plan for EMC Employees

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name: David M. Davis

 

 

Title: Chief Executive Officer

 

[Signature Page to GEE Inducement Plan - Restricted Stock Unit Agreement
(Avellan)]

 

--------------------------------------------------------------------------------


 

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Notice.

 

 

 

 

/s/ Abel Avellan

 

Employee

 

 

 

 

 

July 27, 2016

 

Date

 

[Signature Page to GEE Inducement Plan - Restricted Stock Unit Agreement
(Avellan)]

 

--------------------------------------------------------------------------------


 

GLOBAL EAGLE ENTERTAINMENT INC.
2016 INDUCEMENT AND RETENTION STOCK PLAN FOR EMC EMPLOYEES
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

1.                                      Grant of RSUs.  Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), hereby grants to the
participant (the “Participant”) identified in the grant notice (the “Grant
Notice”) to which this Restricted Stock Unit Award Agreement (this “Agreement”)
is attached a restricted stock unit (“Restricted Stock Unit” or “RSU”) award
(this “Award”), pursuant to the Company’s 2016 Inducement and Retention Stock
Plan for EMC Employees (as amended from time to time, the “Plan”), consisting of
that number of RSUs specified in the Grant Notice, in connection with the
closing of the acquisition by the Company (the “Acquisition”) of EMC
Intermediate, LLC (“EMC”) pursuant to the Interest Purchase Agreement, dated
May 9, 2016, by and between the Company and EMC Acquisition Holdings, LLC. The
Award is subject to the terms and conditions of this Agreement, the Employment
Agreement (as defined in Section 7(b) of this Agreement), the Grant Notice and
the Plan. Except where the context otherwise requires, the term “Company” shall
include the parent and all subsidiaries of the Company as defined in Sections
424(e) and 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Plan.  The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated by reference herein.
To the extent that any term of this Agreement conflicts or is otherwise
inconsistent with any term of the Plan, as amended from time to time, the terms
of the Plan shall take precedence and supersede any such conflicting or
inconsistent term contained herein.

 

2.                                      Inducement Award. This Award is granted
to the Participant as an inducement material to his employment following the
Acquisition, pursuant to The NASDAQ Stock Market Listing Rule 5635(c)(4).

 

3.                                      Acceptance and Acknowledgement.

 

(a)                                 As a condition to the grant of the Award,
the Participant agrees to execute the Grant Notice and to deliver the same to
the Company, by signature or electronic means delivered to the Administrative
Service within ten (10) business days after the Grant Date. The Company may, in
its sole discretion, choose to deliver any documents related to participation in
the Plan and the Award by electronic means or request the Participant’s consent
to participate in the Plan by electronic means. By accepting this Award, the
Participant consents to receive such documents by electronic delivery and agrees
to participate in the Plan through any online or electronic system established
and maintained by the Company or by the Administrative Service. For purposes of
this Agreement, “Administrative Service” shall mean any third-party stock award
administrator designated by the Company from time to time, provided that, the
Company shall administer this Award until such time as an Administrative Service
is engaged by the Company.

 

(b)                                 By signing the Grant Notice, the Participant
accepts the Award and agrees to be bound by the terms and conditions herein, the
Plan and any and all conditions established by the Company in connection with
Awards issued under the Plan, and the Participant further acknowledges and
agrees that this Award does not confer any legal or equitable right (other than
those rights constituting the Award itself) against the Company or any
Subsidiary thereof

 

1

--------------------------------------------------------------------------------


 

(collectively, the “Global Eagle Companies”) directly or indirectly, or give
rise to any cause of action at law or in equity against the Global Eagle
Companies. The Participant hereby acknowledges receipt of a copy of the Plan.
The Participant acknowledges that there may be adverse tax consequences upon the
vesting or settlement of the Award or disposition of the underlying Shares and
that the Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.

 

4.                                      Vesting of RSUs. A portion of the RSUs
will vest, and the restrictions applicable thereto will lapse, on each
applicable vesting date set forth in the Grant Notice (each, a “Vesting Date”),
subject to the Participant’s continued employment with the Global Eagle
Companies on each Vesting Date, except as otherwise provided in this Agreement.

 

5.                                      Dividend Equivalents. Subject to the
restrictions, limitations and conditions described in the Plan, dividend
equivalents payable on the RSUs will be accrued on the Participant’s behalf at
the time that cash dividends are otherwise paid to owners of Common Stock. 
Accrued dividend equivalent balances will be subject to the same restrictions
and vesting schedule applicable to the RSUs and will be paid to the Participant
with the distribution of the Shares on each applicable Vesting Date (or the next
business day thereafter, if such Vesting Date falls on a weekend or holiday).

 

6.                                      Distribution of Shares Upon Vesting;
Withholding Taxes. Unless otherwise provided herein, upon each Vesting Date (or
the next business day thereafter, if such Vesting Date falls on a weekend or
holiday), the Company will deliver a number of Shares to the Participant equal
to the percentage of the Award that vested in accordance with Section 4. The
Participant is personally responsible for the payment of all taxes related to
the distribution of Shares (with the exception of the applicable employer
portion of payroll taxes).  Participant shall have the right, at his option, to
(i) pay to the Global Eagle Companies, in cash, an amount equal to any income,
social, or other taxes of any kind required by law to be withheld in connection
with the settlement of the RSUs or other securities pursuant to this Agreement
or (ii) have the Global Eagle Companies deduct from the Award an amount equal to
any income, social, or other taxes of any kind required by law to be withheld in
connection with the settlement of the RSUs or other securities pursuant to this
Agreement. If the distribution of RSUs is subject to tax withholding, such taxes
will be settled by withholding cash and/or a number of Shares with a market
value not less than the amount of such taxes. Any cash from dividend equivalents
remaining after withholding taxes are paid will be paid in cash to the
Participant. If withholding of taxes is not required, none will be taken and the
gross number of Shares will be distributed.

 

7.                                      Provisions for Termination.

 

(a)                                 Death or Disability. If the Participant’s
employment with the Global Eagle Companies terminates due to the Participant’s
death or Disability, all RSUs will vest in full as of the date on which the
Participant is determined to be totally Disabled or the date of the
Participant’s death. The Shares underlying the RSUs will be distributed no later
than two and half (2½) months following the end of the calendar year in which
the Participant dies or becomes Disabled.

 

(b)                                 Termination of Employment for Cause or
without Good Reason. Notwithstanding anything herein or in the Plan to the
contrary, in the event of a termination of

 

2

--------------------------------------------------------------------------------


 

the Participant’s employment for Cause or without Good Reason (as such terms are
defined in the Participant’s Employment Letter Agreement with the Company, dated
July   , 2016 (the “Employment Agreement”)), all unvested RSUs will be
automatically forfeited as of the date of termination.

 

(c)                                  Treatment Upon Termination of Employment
without Cause or for Good Reason. Notwithstanding anything herein or in the Plan
to the contrary, in the event of a termination of the Participant’s employment
without Cause or for Good Reason (as such terms are defined in the Employment
Agreement, the Award shall vest in accordance with Section 4 of the Employment
Agreement.  The Shares to be delivered to the Participant in settlement of the
vested portion of the Award will be delivered as soon as practicable following
the date of termination of employment.

 

8.                                      Treatment Upon Change of Control.
Notwithstanding anything herein or in the Plan to the contrary, in the event of
a Change of Control, the Award shall vest in accordance with Section 4 of the
Employment Agreement.

 

9.                                      Non-transferability of RSUs. Prior to
vesting, this Award is personal and no rights granted hereunder may be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) nor shall any such rights be subject to execution,
attachment or similar process, except as otherwise provided in the Plan.  Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of
this Award or of such rights contrary to the provisions hereof or the provisions
of the Plan, or upon the levy of any attachment or similar process upon this
Award or such rights, this Award and such rights shall, at the election of the
Company, become null, void and of no further force or effect.

 

10.                               Rights as a Shareholder. Except as provided in
Section 5 above (regarding dividends), by accepting this Award, the Participant
shall have no rights as a shareholder of the Company in respect of the RSUs,
including any voting rights, unless and until the date on which the RSUs have
vested and the Participant becomes the holder of record of the Shares issuable
upon the vesting of the RSUs on the books and records of the Company, as
maintained by the transfer agent for the Company’s Common Stock.

 

11.                               Adjustments. The number of RSUs subject to
this Award may be adjusted in any manner as contemplated by Section 9(b) of the
Plan.

 

12.                               Consent to Transfer Personal Data. By
accepting this Award, the Participant voluntarily acknowledges and consents to
the collection, use, processing and transfer of personal data as described
herein. The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. The Company holds certain personal
information about the Participant, that may include his name, home address and
telephone number, fax number, email address, family size, marital status, sex,
beneficiary information, emergency contacts, passport/visa information, age,
language skills, driver’s license information, date of birth, birth certificate,
social security number or other employee identification number, nationality,
C.V. (or resume), wage history, employment references, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax related information, plan or benefit enrollment forms and elections,
option or benefit statements, any Shares or directorships in the Company,
details of all options or any other entitlements to Shares awarded,

 

3

--------------------------------------------------------------------------------


 

canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). The Company
and/or its Subsidiaries will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. The Participant authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and the
subsequent holding of Shares on the Participant’s behalf to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
pursuant to the Plan. The Participant may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company.

 

13.                               Requirements of Law and Securities Exchange.
The issuance and transfer of Shares of Common Stock pursuant to this Award shall
be subject to compliance by the Company and the Participant with all applicable
requirements of Federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares of Common Stock
may be listed. No Shares of Common Stock shall be issued pursuant to this Award
unless and until any then applicable requirements of state or Federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.

 

14.                               Miscellaneous.

 

(a)                                 Amendment. This Award of RSUs is documented
by the records of the Committee or its delegate which shall be the final
determinant of the number of Shares granted and the conditions of this
Agreement. The Committee may amend or modify this Award in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such Award, provided that no such amendment or modification shall
materially diminish the Participant’s rights under this Agreement without his
consent. Except as in accordance with the two immediately preceding sentences
and Section 16(b), this Agreement may be amended, modified or supplemented only
by an instrument in writing signed by both parties hereto.

 

(b)                                 Discretionary Nature of Plan. By accepting
this Award, the Participant agrees that the granting of the Award is at the
discretion of the Committee and that acceptance of this Award is no guarantee
that future Awards will be granted under the Plan or any other equity incentive
plan maintained from time to time by the Company. Notwithstanding anything in
this Agreement or the Plan to the contrary, this Award may be amended by the
Company without the Participant’s consent, including, but not limited to,
modifications to any of the rights granted to the Participant under this
Agreement, at such time and in such manner as the Company may consider necessary
to reflect changes in law, provided that no such amendment or modification shall
materially diminish the Participant’s rights under this Agreement without his
consent unless required by law. The Participant understands that the Company may
amend, resubmit, alter, change, suspend, cancel, or discontinue the Plan at any
time without limitation, provided that no such amendment or modification shall
materially diminish the Participant’s rights under this Agreement without his
consent unless required by law.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Entire Agreement. This Agreement, the Grant
Notice, the Employment Agreement and the Plan together constitute the
Participant’s and the Company’s entire understanding with respect to the subject
matter hereof and supersede and void any and all prior agreements or
understandings, written or oral, regarding the subject matter hereof, including,
but not limited to, any term sheets (except as explicitly provided in the Grant
Notice). Notwithstanding the foregoing, to the extent that the Participant has
signed any restrictive covenant agreements with the Company (including, but not
limited to, any confidentiality, intellectual property rights assignment,
non-competition, non-solicitation and non-disparagement agreements), such
restrictive covenant agreements shall remain in full force and effect.

 

(d)                                 Severability. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(e)                                  Compliance with Section 409A of the Code.
This Agreement is intended to comply with or be exempt from Section 409A of the
Code and shall be construed and interpreted in a manner that is consistent with
the requirements for avoiding additional taxes or penalties under Section 409A
of the Code. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with
Section 409A of the Code and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Participant on account of non-compliance with Section 409A of
the Code. Notwithstanding any provision of this Agreement or the Plan to the
contrary, to the extent that the Committee determines that any portion of the
Award granted hereunder is subject to Section 409A of the Code and fails to
comply with the requirements thereof, the Committee reserves the right to amend,
restructure, terminate or replace such portion of the Award in order to cause it
to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.

 

(f)                                   No Impact on Other Benefits. The value of
the Award is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit.

 

(g)                                  Notices. All notices under this Agreement
shall be mailed, delivered by hand, or delivered by electronic means to the
parties pursuant to the contact information for the applicable party set forth
in the records of the Administrative Service, or at such other address as may be
designated in writing by either of the parties to the other party.

 

(h)                                 Governing Law; Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the principles thereof regarding conflicts of law.
The Participant and the Company agree that all claims in respect of any action
or proceeding arising out of or relating to this Agreement shall be heard or
determined in any state or federal court sitting in Delaware, and the
Participant agrees to submit to the jurisdiction of such courts, to bring all
such actions or proceedings in such courts and to waive any defense of
inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

 

5

--------------------------------------------------------------------------------


 

(i)                                     Successors and Assigns. The Company may
assign any of its rights under this Agreement. Except as otherwise provided
herein, this Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto, whether so expressed or
not.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------